DETAILED ACTION
This is a response to the Applicants' file on 3/23/22. In virtue of this filing, claims 1-17 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/18/22 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant application:
1. A system to control one or more solid state light sources that cumulatively emit light across an emitted light band of wavelengths when in an ON state, the system comprising: at least one photosensor responsive primarily to wavelengths of light outside the emitted light band of wavelengths that the one or more solid state light sources emit when the one or more solid state light sources are in the ON state, and which produces a light level signal representative of a level of sensed light primarily for wavelengths outside of the emitted light band of wavelengths; and a set of circuitry communicatively coupled to the at least one photosensor to receive the light level signal representative of the sensed level of light, the set of circuitry operable to determine a contribution by the one or more solid state light sources to the sensed level of light as sensed by the at least one photosensor, and, to use a compensated light level or a compensated threshold in assessing at least one of a dusk condition or a dawn condition when the solid state light sources are in the ON state, where the compensated light level or the compensated threshold are compensated for the contribution by the one or more solid state light sources to the sensed level of light as sensed by the at least one photosensor.

2. The system of claim 1 wherein the set of circuitry uses an uncompensated light level or an uncompensated threshold in assessing at least one of the dusk condition or the dawn condition when the solid state light sources are in an OFF state.

3. The system of claim 1 wherein the set of circuitry compares: a level of light sensed at a first time in at least one diurnal cycle with the solid state lights sources in the ON state with a level of lignt sensed during a second time in the at least one diurnal cycle with the solid state light sources in an OFF state to determine the contribution by the one or more solid state light sources to the sensed level of light as sensed by the at least one photosensor, the second time within a defined period of time of the first time.

4. The system of claim 1 wherein the set of circuitry compares: a level of light sensed during a first relative period of time in at least a first diurnal cycle with the solid state lights sources in the ON state with a level of light sensed during a same relative period of time as the first period of time in at least a second diurnal cycle with the solid state light sources in an OFF state to determine the contribution by the one or more solid state light sources to the sensed level of light as sensed by the at least one photosensor, the first diurnal cycle and the second diurnal cycle immediately adjacent one another.

5. The system of claim 1 wherein the set of circuitry stores a plurality of values that represent a respective level of light sensed when the solid state lights sources are in the ON state, compares a level of light sensed when the solid state lights sources are in the ON state with a level of light sensed when the solid state light sources are in an OFF state to determine the contribution by the one or more solid state light sources to the sensed level of light as sensed by the at least one photosensor, and stores at least one value that represents the contribution by the one or more solid state light sources to the sensed level of light as sensed by the at least one photosensor.

6. The system of claim 5 wherein the set of circuitry subtracts from the sensed level of light the stored value that represents of the contribution by the one or more solid state light sources to the sensed level of light as sensed by the at least one photosensor.

f. The system of claim 5 wherein the set of circuitry increases at least one of a dusk threshold or a dawn threshold by the stored value that represents the contribution by the one or more solid state light sources to the sensed level of light as sensed by the at least one photosensor.
8. The system of claim 1 wherein to determine a contribution by the one or more solid state light sources to the sensed level of light as sensed by the at least one photosensor, the set of circuitry periodically determines a difference between the sensed level of light as sensed by the at least one photosensor when the one or more solid state light sources are in the ON state and the sensed level of light as sensed by the at least one photosensor when the one or more solid state light sources are in an OFF state where the sensed levels of light with the solid state light sources in the ON state and in the OFF state are sensed within a short time of one another.

9. The system of claim 1 wherein the set of circuitry periodically stores one or more sensed levels of light with an indication of when the sensed level of light was sensed when the one or more solid state light sources were in the ON state or in an OFF state.

10. |The system of claim 1 wherein the set of circuitry includes a microcontroller and the system takes the form of a photocontrols physically and communicatively coupleable to a luminaire.

11. The system of claim 1 wherein the system takes the form of a luminaire having the one or more solid state light sources in the form of a plurality of light emitting diodes.

12. A lamp for use in a luminaire having a socket, comprising: a housing having an exterior, an interior, and a base to communicatively couple to the socket of the luminaire; one or more solid state light sources that cumulatively emit light across an emitted light band of wavelengths when the one or more solid state light sources are in an ON state;

a photocontroller to control operation of the one or more solid state light sources, the photocontroller comprising a set of circuitry housed in the interior of the housing, the set of circuitry including: at least one photosensor positioned to detect light in an external environment that is external to the luminaire and responsive primarily to wavelengths of light outside the emitted light band of wavelengths that the solid state light source emit and which produces a light level signal representative of a level of light in the external environment for wavelengths primarily outside of the emitted light band of wavelengths, and a microcontroller operably coupled to the at least one photosensor to receive the light level signal representative of a level of light in the external environment for wavelengths primarily outside of the emitted light band of wavelengths, the microcontroller operable to select an operating mode of the photocontroller based at least in part on the light level signal and to produce a control signal to control an operation of the one or more solid state light sources based at least in part on the selected operating mode of the photocontroller, wherein the microcontroller is operable to compare the light level signal representing the level of light in the environment external to a set of light level threshold values stored in a memory of the photocontroller to determine a current light sensor level category.

13. | The lamp of claim 12 wherein, based at least in part on the current light sensor level category and a current designated temporal state from a set of defined temporal states, the microcontroller is operable to: select the operating mode of the photocontroller; and designate a subsequent temporal state from the set of defined temporal states.

Patent Application:
1. A photocontroller for use with a luminaire and one or more solid state light sources that cumulatively emit light across an emitted light band of wavelengths, the photocontroller comprising: at least one photosensor including a first ambient light sensor positioned to detect light in an external environment that is external to the luminaire and responsive primarily to wavelengths of light outside the emitted light band of wavelengths that the one or more solid state light sources emit when the one or more solid state light sources are in an ON state, wherein the first ambient light sensor produces a first light level signal representative of a level of light in the external environment primarily for wavelengths outside of the emitted light band of wavelengths, the at least one photosensor further including a second ambient light sensor that is more responsive to wavelengths in the emitted light band of wavelengths than the first ambient light sensor, wherein the second ambient light sensor produces a second light level signal; a microcontroller communicatively coupled to the at least one photosensor to receive both the first light level signal and the second light level signal, the microcontroller operable to compare the first light level signal to the second light level signal.

2. The photocontroller of claim 1 wherein the microcontroller changes a state of the control signal to change the one or more solid state light sources from the ON state to an OFF state, or from the OFF state to the ON state.


3. The photocontroller of claim 1 wherein a responsivity spectrum of the first ambient light sensor is primarily at wavelengths above about 750 nm.
4. The photocontroller of claim 1 wherein a responsivity spectrum of the first ambient light sensor is primarily at wavelengths above wavelengths of visible light.

5. The photocontroller of claim 1 wherein the photocontroller comprises an optical filter to block from the first ambient light sensor light in the external environment primarily for wavelengths of light inside the emitted light band of wavelengths.

6. The photocontroller of claim 1 wherein the photosensor comprises a phototransistor communicatively coupled to output a current from a source in response to received ambient light, the source being connected to ground through a resistor to produce an output voltage at the junction of the source and the resistor.

7. The photocontroller of claim 6 wherein the output voltage of the photosensor is communicatively coupled to an analog-to-digital converter input of the microcontroller.
8. The photocontroller of claim 7 wherein the microcontroller is operable to determine a digital value, representing a received light level, based at least in part on analog-to-digital conversion of the output voltage of the photosensor received by the analog-to-digital converter input of the microcontroller, and the microcontroller is further operable to perform a comparison of the received light level to a stored switching threshold.

9. The photocontroller of claim 8 wherein the microcontroller is operable to output the control signal to control the one or more solid state light sources based at least in part on the comparison of the digital value representing the received light level to the stored switching threshold.

10. The photocontroller of claim 9 wherein the microcontroller is operable to store in memory minimum and maximum values of the digital value representing the received light level at actuations of the one or more solid state light sources by the control signal, and to determine a revised switching threshold based on the stored minimum and maximum values.

11. The photocontroller of claim 1 wherein the first ambient light sensor has a first responsivity spectrum, a substantial portion of which is at wavelengths longer than a wavelength range of visible light, and the second ambient light sensor has a second responsivity spectrum which includes wavelengths in the wavelength range of visible light.

12. The photocontroller of claim 11 wherein the microcontroller is operable to determine an external light condition based at least in part on the first light level signal and is further operable to produce a control signal to control an operation of the one or more solid state light sources based at least in part on the determination of the external light condition.

13. The photocontroller of claim 1 wherein the microcontroller is operable to compare the first light level signal to a set of light level threshold values stored in a memory of the photocontroller to determine a current light sensor level category.

14. The photocontroller of claim 13 wherein, based at least in part on the current light sensor level category and a current designated temporal state from a set of defined temporal states, the microcontroller is operable to: select an operating mode of the photocontroller; and designate a subsequent temporal state from the set of defined temporal states.

15. The photocontroller of claim 14 wherein the current designated temporal state corresponds to a temporal period from a set of temporal periods comprising: dawn, day, dusk, and night.

16. The photocontroller of claim 14 wherein the selected operating mode of the photocontroller is from a set comprising: a day operating mode and a night operating mode.

17. The photocontroller of claim 1 wherein the microcontroller, in response to the comparison of the first light level signal to the second light level signal, is operable to: compute a time of day based at least in part on the light level signal; recalibrate a real time clock of the luminaire based on the computed time of day; and use the real time clock to control operation of the one or more solid state light sources in an event of failure of the photocontroller.

18. The photocontroller of claim 1 wherein, to compute a time of day based at least in part on the first light level signal, the microcontroller is operable to: store in memory a plurality of values of the first light level signal; analyze the stored plurality of values of the first light level signal to determine a specified reference time of day; and compute a current time of day based on the determined specified reference time of day.

19. The photocontroller of claim 1 wherein the microcontroller is further operable to: determine a value that represents a contribution of the one or more solid state light sources to the light detected by the at least one photosensor, where the contribution occurs when the one or more light sources are in the ON state; and adjust operation to accommodate for the contribution of the one or more solid state light sources to the light detected by the at least one photosensor.

20. The photocontroller of claim 1 wherein the microcontroller is further operable to: determine a contribution by the one or more solid state light sources to the sensed level of light as detected by the at least one photosensor, and, to use a compensated light level or a compensated threshold in assessing at least one of a dusk condition or a dawn condition when the solid state light sources are in the ON state, where the compensated light level or the compensated threshold are compensate for the contribution by the one or more solid state light sources to the sensed level of light as detected by the at least one photosensor.

21. The photocontroller of claim 1 wherein the microcontroller is further operable to: maintain a state of the one or more light sources at least until the level of light in the external environment leaves a defined range.


Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,317,497. Although the claims at issue are not identical, they are not patentably distinct from each other because of the below reasons:
All limitations of claim 1 of instant application are similar all limitations of claims 1 and 20 of Patent application above. The limitations of claim 1 of the instant application are similar to compare with the limitation of claims 1 and 20 of the Patent application above.
All limitations of claim 12 of instant application are similar all limitations of claims 22-24 of Patent application above. The limitations of claim 12 of the instant application are similar to compare with the limitation of claims 22-24 of the Patent application above.
Claims 2-11. 13 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,317,497. Since they are dependent to claims 1 and 12.
Allowable Subject Matter
Claims 14-17 are allowed.


Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 
/Minh D A/
Primary Examiner
Art Unit 2844